Citation Nr: 0704301	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Monroe Township Veteran 
Affairs Office


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania that denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran filed a timely appeal of this decision to 
the Board.

In December 2006, the veteran and his spouse testified before 
the undersigned Veterans Law Judge.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, the veteran's claim must be 
remanded for additional development and adjudication.

Here, the Board notes that in June 1999, revised regulations 
concerning PTSD were published in the Federal Register 
reflecting the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen.  "Credible supporting evidence" does not mean that 
the veteran must definitively establish his personal 
engagement in combat.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) (requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly).  Rather, the veteran's 
presence with his unit at a time when his unit is attacked 
tends to show that that the veteran experienced such attack 
personally, without specifically showing his personal 
participation.  See Id.; see also Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In this case, the record shows that the veteran has been 
diagnosed with PTSD.  The veteran also indicated that he was 
subject to a number of stressful events dating from his time 
in Vietnam, to include mortar and rocket attacks, the sight 
of dead bodies on a regular basis, and being present when a 
friend, [redacted], was killed.  The record, however, does 
not contain verification of these in-service stressors.  In 
this regard, the record indicates that the veteran was a 
mechanic, until approximately April 1970, and then a fuel 
truck driver, with the Delta Company, 34th Engineering 
Battalion in Vietnam.  The record also indicates that the 
veteran's friend, [redacted], was also a member of the 
34th Engineering Battalion as a heavy equipment operator.  
The veteran testified that Mr. [redacted] was killed when earth 
moving equipment that he was operating hit a mine and he was 
blown off the machine.  

Based on the foregoing, the Board finds that this case must 
be remanded for further development, to include an 
opportunity to verify the various stressors identified by the 
veteran, and if necessary, to afford the veteran an 
additional pertinent VA psychiatric examination to determine 
the current nature, extent and etiology of any psychiatric 
disability found to be present, and to determine if the 
veteran's condition is related to or had its onset during 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4), 3.304 (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should request that the 
veteran provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

2.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  The RO 
should also confirm the veteran's MOS in 
Vietnam, and dates related thereto, to 
include mechanic and fuel truck driver.  
This summary, and all associated 
documents, should be sent to the U.S. 
Army and Joint Services  Records Research 
Center (JSRRC), formerly the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802. The JSRRC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the veteran of the results of the 
requests for information about the 
stressors.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, if deemed necessary, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim of service connection for PTSD.  If 
the determination remains adverse to the 
veteran, he and his representative must 
be furnished a supplemental statement of 
the case, to include the VA medical 
records received since the most recent 
SOC or SSOC, and be given an opportunity 
to submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



